Order filed January 14, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-01070-CV
                               NO. 14-13-01071-CV
                               NO. 14-13-01072-CV
                                   ____________

    IN THE INTEREST OF A.F.R., B.R.L., S.M.L. AND E.J.R., Chiildren


                  On Appeal from the 247th District Court
                           Harris County, Texas
       Trial Court Cause Nos. 2012-01622J, 2012-04677J & 2012-16306


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination
case”). Appellant’s brief was due January 9, 2014. No brief has been filed.

      Unless appellant files a brief with the clerk of this court within 10 days of
the date of this order, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).
                                      PER CURIAM